department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend m program x dollars amount y dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called m you will institute a small grants program in which funds will be awarded to selected individuals who propose ideas to address an urgent challenge and to improve conditions for those in need the purpose of m is to identify and encourage bold innovations inventions and discoveries you believe that it is important for the development of humanity to encourage unconventional thinking and creative solutions through m you will seek to support achievable and informed by relevant facts you acknowledge that a single idea will not solve poverty income inequality or hunger and complex problems require novel approaches that can be scaled to meet the needs of many thus the goal of m those with an innovative idea for real change to take the first step in implementing that is to help the ideas must be change and to foster the type of risk-taking and creative thinking necessary to address today’s most critical problems grantees will be chosen based on the innovativeness of the idea the feasibility of the idea the problem the idea seeks to address and the population the idea seeks to benefit the announcement regarding m and a copy of the application will be posted on your website you may also post a request for proposals for a specific problem that you find particularly compelling or underfunded eligible_candidates must be years of age or older while m will be focused in the united_states persons living outside of the united_states may apply no relative of any officer trustee or donor will be eligible to receive any grants in addition current or former employees advisory review members or agents of your foundation and their relatives will be ineligible to receive m you intend to award grants in amounts that range from x dollars to y dollars the amount of each grant will vary based on the applicant’s projected budgets and needs you will accept applications on a continuous basis and there will be no limit to the number of projects you will support in any given year information about m will be disseminated on your website through press releases issued by you on other websites that promote social innovation social impact innovation incubators and social venture networks and on your website your staff will evaluate each proposal to determine eligibility innovativeness clarity scalability and potential for impact potential proposals that require specific subject matter expertise will be reviewed by an advisory review member who will provide support and make recommendations proposals will be submitted to your board_of directors at each board meeting your board_of directors will vote on the best proposals to be awarded m grant as part of the review process you will evaluate how the amount requested will be used and how necessary it is for the project to succeed you will select grantees based on criteria reasonably related to the purposes of m the criteria will include demonstration of how the idea project or technology will create an impact on a significant probiem in need of a solution demonstration of a feasible and achievable path to implementation and the creativity and innovation behind the proposed idea you will require that the grantees agree the funds must be used only for charitable educational or scientific purposes you will require for the grantee to maintain the grant that the grantees abide by the terms of the grant agreement which includes submitting annual and final reports about the progress toward achieving the proposed ideas maintaining receipts and documentation on use of grant funds and using the grant for the purposes approved by you if a recipient fails to submit reports fails to use the grant funds for charitable educational or scientific purposes or otherwise fails to abide by the terms of the grant you will request return of the full amount of the grant or specific performance by the grantee in catalog number 58222y letter addition any portion of the grant that is not expended or committed for authorized purposes must be returned to you you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination_letter catalog number 58222y this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 e e e e e e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary sincerely please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter we've sent a copy of this letter to your representative as indicated in your power_of_attorney stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
